Citation Nr: 1516184	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  10-03 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for axonal and demyelinating neuropathy of the right peroneal nerve, claimed as right lower extremity weakness.

2.  Entitlement to service connection for a chronic eye disorder, to include refractive error, allergic conjunctivitis, and glaucoma.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

4.  Entitlement to service connection for a low back disability claimed as lumbar myositis.

5.  Entitlement to service connection for a chronic neck disorder claimed as cervical myositis.

6.  Entitlement to service connection for a disability characterized by fatigue.


ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION

The Veteran served in the Puerto Rico National Guard from 2001 to 2013 with active duty training from October 10, 2002 to March 5, 2003, and periods of active duty service from October 27, 2003 to July 11, 2004, and from November 3, 2006 to March 16, 2008, to include service in Southwest Asia during the Persian Gulf War.  He had continued National Guard service thereafter until 2013 with additional periods of ADT and inactive duty training and was discharged from service after Medical Evaluation Board and Physical Evaluation Board proceedings were conducted.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of March and April 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The Board remanded the case for additional development in October 2012, June 2013, and December 2013.  The case is now, once more before the Board for appellate review.

The issues of entitlement to service connection for right lower extremity weakness, GERD, a low back disorder, and a neck disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served on active duty in Southwest Asia during the Persian Gulf War. 

2.  A chronic eye disorder, to include allergic conjunctivitis and glaucoma, did not have its onset during active service and is not etiologically related to active service; refractive error of the eye (including myopia and astigmatism) is not a disease or injury for VA disability compensation purposes.

3.  A preponderance of the evidence fails to establish that the Veteran has been diagnosed with chronic fatigue syndrome at any time during the pendency of the appeal and currently there is insufficient competent and credible evidence of a qualifying chronic disability manifested by fatigue due to an undiagnosed illness or a chronic multisymptom illness manifested to a compensable degree.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a chronic eye disorder, to include refractive error, allergic conjunctivitis, and glaucoma are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014). 

2.  The criteria for service connection for disability characterized by fatigue, to include as due to an undiagnosed illness are not met.  38 U.S.C.A §§ 1110, 1112, 1113, 1117, 1118, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  The Veteran was notified via letters dated in December 2008 and March 2009 of VA's duty to assist him in substantiating his claims, and the effect of this duty upon his claims.  These letters also informed his of how disability ratings and effective dates are assigned.  See Dingess, 19 Vet. App. at 484.  Because the letters addressed all notice elements and predated the initial adjudication by the AOJ in March and April 2009, nothing more is required. 

VA has also satisfied its duty to assist the Veteran in the development of his claims.  As stated previously, this matter has been remanded multiple times and the development ordered by the Board has been completed sufficiently so that the Veteran's claim may finally be adjudicated.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 2 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  In-service treatment records and pertinent post-service records have been obtained and are viewable on the Veterans Benefits Management System (VBMS) electronic file system.  The Veteran has also submitted potentially relevant documents and argument in support of his claims, including personal statements.  The AOJ made attempts to secure service personnel records to verify the Veteran's specific dates served on active duty, active duty training, and inactive duty training.  It appears that copies of all available personnel records were provided, including a History of Retirement Points, which distinguishes specific periods of active duty training from general periods when instances of inactive duty training were undertaken.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claims, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  As instructed by the Board, the AOJ obtained various medical opinions between 2008 and 2013, to assist in determining whether the Veteran's claimed disabilities are attributable to military service.  The Board finds that together the VA opinions are thorough and adequate and provide a sufficient basis upon which to base a decision as they reflect a full review of all medical and other evidence of record, are supported by sufficient detail, and refer to specific documents and medical history as well as the Veteran's service history to support the conclusions reached.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  


Law and Analysis

Service connection is granted if it is shown that the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306. 

Active military service includes (1) active duty (AD), but also (2) any period of active duty training (ADT) during which the individual concerned was disabled or died from a disease or an injury incurred or aggravated in the line of duty, and (3) any period of inactive duty training (IDT ) during which the individual concerned was disabled or died from an injury, but not disease, incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 U.S.C.A. § 101(21), (24)(B); 38 C.F.R. § 3.6(a).  See also Brooks v. Brown, 5 Vet. App. 484 (1994).

ADT includes full-time duty performed for training purposes by members of the Reserves or National Guard.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  IDT is generally duty (other than full-time duty) prescribed for Reserves or duty performed by a member of the National Guard of any State (other than full-time duty).  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Annual training is an example of ADT, while weekend drills are IDT.  

Service connection for certain chronic diseases will be presumed if manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  This presumption does not apply to ADT and IDT service, only active duty.  The same is true of the presumptions of soundness and aggravation.  See Donnellan v. Shinseki, 24 Vet. App. 167, 171 (2010); Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474 (1991).

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Chronic fatigue, allergic conjunctivitis, and glaucoma are not listed in section § 3.309(a).

Service connection may also be established for a Persian Gulf veteran who exhibits objective indications of a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal complaints (excluding structural gastrointestinal disorders)) that is defined by a cluster of signs or symptoms, or any diagnosed illness that the Secretary determines, in regulations, warrants the presumption of service connection resulting from an illness or from any combination of illnesses manifested by one or more signs or symptoms such as those listed below.  The symptoms must be manifest to a degree of 10 percent or more during the presumptive periods prescribed by the Secretary or by December 31, 2016.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from the VA Schedule for Rating Disabilities for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  A disability referred to in this section shall be considered service-connected for the purposes of all laws of the United States.  38 C.F.R. § 3.317(a)(3-5).

Signs or symptoms which may be manifestations of an undiagnosed illness or a chronic multisymptom illness include, but are not limited to: fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b).  If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  VAOPGCPREC 8-98. 

As noted above, the record confirms that the Veteran had active military service in the Southwest Asia theater of operations during the Persian Gulf War.  As such, the aforementioned Persian Gulf statutory and regulatory provisions are applicable in this case.

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

I.  Eye Disorder

The Veteran seeks service connection for a chronic eye disorder that he asserts is related to his military service.  

Service treatment records are entirely negative for signs or symptoms that can be construed as related to, or diagnosis of, chronic eye problems or treatment for any trauma to the eyes.  A January 2008 post-deployment health assessment indicates the Veteran described his health as good with no physical health problems or significant health changes.  He specifically denied problems with dimming of vision like the lights were going out or redness of eyes with tearing during his deployment.

When examined by VA in December 2008, almost a year later, the Veteran complained of occasional blurred vision that improved with blinking, ocular itching, and burning sensation over the last several months.  The diagnoses were refractive error (myopia and astigmatism) and allergic conjunctivitis.  The examiner explained that the loss of vision was caused by or a result of the Veteran's refractive error.  He also concluded that the allergic conjunctivitis symptoms were not related to his military service, noting that the Veteran's claims folder was silent regarding any eye conditions.  There is also no medical opinion to the contrary.  

Initially, in regard to the diagnoses of myopia and astigmatism, the Board observes that service connection is not generally established for refractive error of the eye as it is not a disease or injury within the meaning of applicable legislation providing compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9.  Myopia, astigmatism, and presbyopia are all considered to be forms of refractive error.  See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section B, Para. 10(d).  Actual pathology, other than refractive error, is required to support impairment of visual acuity.  Id.  

Further, VA regulations specifically prohibit service connection for refractive error unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  Here, there is no evidence that the Veteran's myopia and astigmatism, were subject to a superimposed disease or injury during his military service.  Again, service treatment records are silent with respect to any such disease or injury and the Veteran has not asserted any such event.

As to eye pathology other than refractive error, there is no other evidence of record provided since the December 2008 examination that the Veteran presently has, or is being treated for, allergic conjunctivitis.  Although other post-service treatment records show he was considered "glaucoma suspect" in February 2009, an actual diagnosis of glaucoma was not made until VA eye examination in April 2013, four years later.  At the time of the examination there was no evidence of chronic conjunctivitis and the report does not, in any way, suggest that the Veteran's currently diagnosed glaucoma originated during military service.  While not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).

To the extent that the Veteran's claim includes an assertion that he has a qualifying chronic disability manifested by a chronic eye condition due to an undiagnosed illness or a chronic multisymptom illness manifested to a compensable degree, the Board notes that his eye symptoms have all been attributed to known diagnoses, and thus, are not undiagnosed or part of a chronic multisymptom illness.  Thus, his claim must fail under this theory of entitlement.

With regard to the diagnosed glaucoma, and the previously diagnosed allergic conjunctivitis, what remains for consideration is whether or not in the absence of a diagnosis in service and/or continuity of symptoms the Veteran's glaucoma, and previously diagnosed allergic conjunctivitis, may nonetheless somehow otherwise be related to his military service.  However, there is no medical evidence linking them to service, and the Veteran has not submitted any medical opinion that relates them to service/events therein.  See Hickson v. West, 12 Vet. App. 247.  The Board notes that while the Veteran has asserted that service connection for a chronic eye disorder is warranted, he has not provided any real explanation or rationale for his assertion.  Moreover, there is no evidence averring that an event, injury, or disease occurred in service, and therefore there is nothing in service to which an examiner could link the history of allergic conjunctivitis or glaucoma.  

Moreover, to the extent that the Veteran has asserted that his current eye problems, to include glaucoma and his previously diagnosed allergic conjunctivitis, are related to his active service, the Board finds his assertions not competent. Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of the cause or etiology of a particular eye condition is not something that can be determined by mere observation.  Nor is this question simple, as it requires clinical testing and training to make the appropriate interpretations and conclusions about what the eye condition may be and what may have caused it to develop. It also requires proper education and knowledge to interpret eye examination findings and evaluate reported symptoms and what they may inform about the etiology of the condition.  As such, the Board finds that the Veteran's statements as to the possible cause of his current eye condition are not competent evidence as to a nexus.  Accordingly, the Board finds that there is no competent evidence relating the Veteran's history of allergic conjunctivitis and current glaucoma to his military service.

Based on the foregoing, his claim of entitlement to service connection for a chronic eye condition is denied.  

II.  chronic fatigue

The Veteran claims that he developed chronic fatigue as a result of an undiagnosed illness caused by environmental hazards (smoke from burning fires or dust) from his service in the Persian Gulf War.  Unfortunately, the primary impediment to a grant of service connection is the absence of medical evidence of a current disability. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).

Service treatment records fail to reveal any significant signs or symptoms that can be construed as related to, or diagnosis of, chronic fatigue syndrome, or difficulties with fatigue in general, for any period of active duty. A January 2008 post-deployment health assessment indicates the Veteran described his health as good with no physical health problems or significant health changes.  He specifically denied problems with weakness, dizziness, fainting, light headedness, or still feeling tired after sleeping.

The paucity of evidence of in-service incurrence is not, however, the only shortcoming in this claim, as the Veteran has failed to submit or identify any evidence whatsoever that he is currently being treated, or takes medication, for fatigue problems.  During VA examination in December 2008, the Veteran reported that several months after arriving in Afghanistan he noticed he had constant shortness of breath and chest tightness.  He went to sick call and was told that his symptoms were most likely related to smoke from burning fires or dust.  His symptoms persisted after returning to Puerto Rico.  No pulmonary problems were found on examination and instead the Veteran was diagnosed with a "fatigue condition."  

The remaining post-service records in general show that while the Veteran has been evaluated for various medical complaints, he did not indicate any specific fatigue problems and none are documented.  See VA outpatient treatment records dated from 2009 to 2013.  

Furthermore, the Veteran has submitted no evidence to show that he currently has a diagnosis of chronic fatigue syndrome.  Rather, it appears that his fatigue is, in actuality, purely a subjective complaint, which has not been attributed to an underlying clinical diagnosis.  In short, there is no medical evidence showing that chronic fatigue syndrome has been present at any time during the pendency of the claim or even contemporaneous to when the Veteran filed his claim.  While the Board does not dispute that the Veteran may experience some sort of recurring symptomatology, there is no objective clinical confirmation that he suffers from actual chronic fatigue and his post-service assertions alone cannot satisfy that criteria.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (service connection may not be granted for symptoms unaccompanied by a diagnosed disability). 

The Board recognizes that the U.S. Court of Appeals for Veterans Claims (Court) has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Because there was no chronic fatigue syndrome diagnosed at any time since the claim was filed, and there remains no current evidence of the claimed disorder, no valid claim for service connection exist.  Based on this evidentiary posture, service connection on a direct basis cannot be awarded.

However, the exception to this rule is 38 C.F.R. § 3.317, which permits service connection of signs and symptoms that are objective indications of qualifying chronic disability.  Chronic fatigue syndrome is specifically listed as a manifestation of an undiagnosed or medically unexplained chronic multisymptom illness for which service connection may be granted on the basis of Gulf War service.  Thus, such symptoms are considered precipitating factors rather than a real clinical diagnosis within the meaning of VA regulations.  However, in order for the Veteran to be eligible for service connection for undiagnosed illness based on his Gulf War service in this regard, the symptoms must be manifest to a degree of 10 percent. 

So while the Veteran has articulated subjective complaints of fatigue as evidence of an objective indication of chronic disability, the Board cannot ignore the post-service medical records that show he has not sought or received any treatment for fatigue.  The Veteran's medical history clearly shows that his fatigue has not been manifested to a compensable degree at any time after service.  As such, the requirements for entitlement to service connection for an undiagnosed illness under 38 C.F.R. § 3.317 have not been met.

Accordingly, the preponderance of the evidence is against a claim of entitlement to service connection for fatigue, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b). 

ORDER

Service connection for a chronic eye disorder, to include refractive error, allergic conjunctivitis, and glaucoma is denied.  

Service connection for a disability characterized by fatigue is denied.  


	(CONTINUED ON NEXT PAGE)


REMAND

The Veteran seeks service connection for right leg weakness, GERD, and back and neck disorders that he asserts had their onset during his period of active duty from November 2006 to March 2008.  The Board finds that the evidence currently of record is insufficient to decide these claims and therefore further evidentiary development is needed.

Notably, the Veteran's service treatment records, from his third period of service include a Post-Deployment Health Assessment dated in January 2008.  At that time he indicated developing back pain and numbness/tingling in the extremities during his deployment, but specifically denied problems with frequent indigestion.

About a year later, the Veteran underwent VA examination.  He reported that several months after arriving in Afghanistan he noticed heartburn symptoms, reflux and excessive belching, which he treated with over the counter medications.  There was no radiographic evidence of GERD.  See December 2008 VA General Medical Examination.  During the orthopedic portion of the examination, the Veteran reported a history of back pain which he attributed to wearing a flight jacket and armored vest, which persisted through his second tour of duty and worsened after arriving in Iraq.  He also experienced neck pain and stiffness during that time, which he attributed to wearing a helmet and carrying a rifle.  The diagnoses were cervical and lumbar myositis.  Id.  The Veteran also reported bilateral upper and lower extremities numbness after prolonged sitting.  An electromyography study showed evidence of axonal and demyelinating neuropathy of the right peroneal nerve.  See December 2008 VA Peripheral Nerves Examination.

Presently the Veteran has additional diagnoses of disc disease and strain of both the cervical and lumbar spine, heartburn reflux, and esophagitis.  See VA examination reports dated in December 2012 and April 2013.  

In this case, none of the medical examination reports of record provide sufficient evidence to address whether or not the Veteran's diagnosed peroneal nerve neuropathy, heartburn, back disorders, and neck disorders are connected to his military service.  For this reason, the Board finds that additional VA examinations would be helpful in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In addition, any ongoing VA and/or private clinical records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veterans Benefits Management System (VBMS) file copies of all clinical records, both VA and non-VA, pertaining to treatment of the Veteran that are not already in the claims file.  Provide him with the necessary forms for release of any private treatment records identified.  The Veteran should be notified if any private records sought are not received pursuant to the AOJ's request (and reminded that ultimately it is his responsibility to ensure that private records are received).  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the file.  

2.  The Veteran should then undergo appropriate VA examination(s) to determine the nature and etiology of his peroneal nerve neuropathy, GERD, and back and neck disorders (including myositis and disc disease) found to be present.  The claims file must be made available to the examiner, and a notation that this record review took place should be included in the evaluation report.  The appropriate examiner(s) should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms, and the examination report(s) should include a discussion of the Veteran's documented medical history.  All indicated tests and studies (e.g., X-rays, EMG/NCV studies, Upper GI series) should be performed, and the examiner(s) should review such results prior to completing the report.  Complete diagnoses should be provided.  If peroneal nerve, GERD, back disorders, or neck disorders are not present, the examiner(s) should so state and explain the prior diagnoses.

For any diagnosed disabilities, including the previously diagnosed axonal and demyelinating neuropathy of the right peroneal nerve, heartburn reflux/ esophagitis, and cervical and lumbar myositis and disc disease, the examiner(s) should address whether the diagnosed disability at least as likely as not (i.e., a 50 percent probability or greater) had its clinical onset during the Veteran's military service or is otherwise related to service.  If any diagnosed disorder cannot be regarded as having had its onset during active service, the examiner(s) should explicitly indicate so.

In providing this opinion, the examiner(s) is asked to address the Veteran's documented complaints during his January 2008 post-deployment health assessment as the possible onset of, or precursor to, any diagnosed disability and discuss the likelihood that any current symptoms, including axonal peroneal nerve neuropathy, heartburn reflux/ esophagitis, and cervical and lumbar myositis and disc disease, would have resulted from them.  In addition to carefully considering the objective medical findings in the service treatment records, the examiner(s) should also consider all post-service treatment including, but not limited to the December 2008 VA examination report, the December 2012 VA examination report, and the April 2013 VA examination report.  The examiner(s) is advised that the Veteran is competent to report his symptoms, and that his reports (lay observations) must be considered in formulating the requested opinion.  If his reports are discounted, the examiner(s) should provide the medical reasons for doing so.

If the examiner(s) finds that the diagnosed disability or disabilities are not related to service, he or she should comment as to the likely etiology (e.g. age, post-service injury, etc.).  All opinions must include a complete rationale.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  After the above actions are completed in compliance with the terms of this remand, if the claims are not fully granted, a supplemental statement of the case should be issued and the claims file should be returned to the Board for further consideration

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


